
	
		II
		112th CONGRESS
		2d Session
		S. 2374
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Bingaman (for
			 himself, Mr. Barrasso,
			 Mr. Wyden, and Mr. Enzi) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Energy and Natural Resources
		
		A BILL
		To amend the Helium Act to ensure the expedient and
		  responsible draw-down of the Federal Helium Reserve in a manner that protects
		  the interests of private industry, the scientific, medical, and industrial
		  communities, commercial users, and Federal agencies, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Helium Stewardship Act of
			 2012.
		2.DefinitionsSection 2 of the Helium Act (50 U.S.C. 167)
			 is amended—
			(1)in paragraph (1), by striking the semicolon
			 at the end and inserting a period;
			(2)in paragraph (2), by striking ;
			 and and inserting a period; and
			(3)by adding at the end the following:
				
					(4)Federal Helium
				Reserve
						(A)In
				generalThe term Federal Helium Reserve means helium
				reserves owned by the United States.
						(B)InclusionsThe
				term Federal Helium Reserve includes—
							(i)the Cliffside
				Field helium storage reservoir;
							(ii)the federally
				owned helium pipeline system; and
							(iii)all associated
				infrastructure owned, leased, or managed under contract by the Secretary for
				storage, transportation, withdrawal, purification, or management of
				helium.
							(5)Low-Btu
				gasThe term low-Btu gas means a fuel gas with a
				heating value of less than 250 Btu per standard cubic foot measured as the
				higher heating value resulting from the inclusion of noncombustible gases,
				including nitrogen, helium, argon, and carbon
				dioxide.
					.
			3.Sale of crude
			 heliumSection 6 of the Helium
			 Act (50 U.S.C. 167d) is amended to read as follows:
			
				6.Sale of crude
				helium
					(a)Phase A:
				business as usual
						(1)In
				generalSubject to paragraph (2), the Secretary may offer for
				sale crude helium for Federal, medical, scientific, and commercial uses in such
				quantities, at such times, and under such conditions as the Secretary, in
				consultation with the helium industry, determines necessary to carry out this
				subsection with minimum market disruption.
						(2)Minimum
				quantityThe Secretary shall offer for sale during each fiscal
				year under paragraph (1) a quantity of crude helium that is not less than the
				quantity of crude helium offered for sale by the Secretary during fiscal year
				2012.
						(3)Purchase by
				Federal agenciesFederal agencies, and extramural holders of 1 or
				more Federal research grants, may purchase refined helium under this subsection
				for Federal, medical, and scientific uses from persons who have entered into
				enforceable contracts to purchase an equivalent quantity of crude helium from
				the Secretary.
						(4)DurationThis
				subsection applies during the period—
							(A)beginning on the
				date of enactment of the Helium Stewardship
				Act of 2012; and
							(B)ending on the
				date on which all amounts required to be repaid to the United States under this
				Act as of October 1, 1995, are repaid in full.
							(b)Phase B:
				Maximizing total recovery of helium
						(1)In
				generalThe Secretary may offer for sale crude helium for
				Federal, medical, scientific, and commercial uses in such quantities, at such
				times, and under such conditions as the Secretary, in consultation with the
				helium industry, determines necessary—
							(A)to maximize total
				recovery of helium from the Federal Helium Reserve over the long term;
							(B)to manage crude
				helium sales according to the ability of the Secretary to extract and produce
				helium from the Federal Helium Reserve;
							(C)to respond to
				helium market supply and demand;
							(D)to give priority
				to meeting the helium demand of Federal users in event of any disruption to the
				Federal Helium Reserve; and
							(E)to carry out this
				subsection.
							(2)Purchase by
				Federal agenciesFederal agencies, and extramural holders of 1 or
				more Federal research grants, may purchase refined helium under this subsection
				for Federal, medical, and scientific uses from persons who have entered into
				enforceable contracts to purchase an equivalent quantity of crude helium from
				the Secretary.
						(3)DurationThis
				subsection applies during the period—
							(A)beginning on the
				day after the date described in subsection (a)(4)(B); and
							(B)ending on the
				date on which the volume of recoverable crude helium at the Federal Helium
				Reserve (other than privately owned quantities of crude helium stored
				temporarily at the Federal Helium Reserve under section 5 and this section) is
				3,000,000,000 standard cubic feet.
							(c)Phase C: Access
				for Federal users
						(1)In
				generalThe Secretary may offer for sale crude helium for Federal
				uses (including medical and scientific uses) in such quantities, at such times,
				and under such conditions as the Secretary determines necessary to carry out
				this subsection.
						(2)Purchase by
				Federal agenciesFederal agencies, and extramural holders of 1 or
				more Federal research grants, may purchase refined helium under this subsection
				for Federal uses (including medical and scientific uses) from persons who have
				entered into enforceable contracts to purchase an equivalent quantity of crude
				helium from the Secretary.
						(3)Effective
				dateThis subsection applies beginning on the day after the date
				described in subsection (b)(3)(B).
						(d)Prices and
				determinations
						(1)In
				generalSales of crude helium by the Secretary shall be at prices
				established by the Secretary that approximate the crude helium price in the
				private market as of the date of the offer for sale.
						(2)Determination
				of sale priceThe Secretary may make a determination of the
				prices described in paragraph (1) using—
							(A)a confidential
				survey of qualifying domestic helium sourcing transactions to which any holder
				of a contract with the Secretary for the acceptance, storage, and redelivery of
				crude helium in the Cliffside Field helium storage reservoir is a party;
							(B)current market
				crude helium prices inferred from any amount received by the Secretary from the
				sale or disposition of helium on Federal land under subsection (f); and
							(C)in consultation
				with the helium industry, the volume-weighted average cost among helium
				refiners, producers, and liquefiers, in dollars per thousand cubic feet, of
				converting gaseous crude helium into bulk liquid helium.
							(3)Authority of
				SecretaryThe Secretary shall require all persons or entities
				that are parties to a contract with the Secretary for the acceptance, storage,
				and redelivery of crude helium to disclose, on a strictly confidential basis in
				dollars per thousand cubic feet, the weighted average price of all crude helium
				and bulk liquid helium purchased or processed by the persons in all qualifying
				domestic helium sourcing transactions during the fiscal year.
						(4)Qualifying
				domestic helium sourcing transactions
							(A)In
				generalIn establishing the prices described in paragraph (1),
				the Secretary shall consider subparagraphs (B) and (C) to ensure a reasonable
				number of transactions.
							(B)InclusionsFor
				the purposes of this subsection, qualifying domestic helium sourcing
				transactions include any new agreement in the United States for the purchase of
				at least 20,000,000 standard cubic feet of crude helium or liquid helium in the
				fiscal year in which the Secretary collects the data.
							(C)ExclusionsFor
				the purposes of this subsection, qualifying domestic helium sourcing
				transactions do not include—
								(i)purchases of
				crude helium from the Secretary; or
								(ii)transactions at
				prices indexed to the posted crude helium price of the Secretary.
								(5)Use of
				informationThe Secretary may use the information gathered under
				this subsection to approximate the current fair market price for crude helium
				to ensure recovery of fair value for the taxpayers of the United States from
				sales of crude helium.
						(6)Protection of
				confidentialityThe Secretary shall adopt such administrative
				policies and procedures that the Secretary considers necessary and reasonable
				to ensure robust protection of the confidentiality of data submitted by private
				persons.
						(e)Helium
				Production Fund
						(1)In
				generalAll amounts received under this Act, including amounts
				from the sale of crude helium, shall be credited to the Helium Production Fund,
				which shall be available without fiscal year limitation for purposes considered
				necessary by the Secretary to carry out this subsection.
						(2)Capital
				investments and maintenanceThe Secretary may use funds credited
				to the Helium Production Fund to fund capital investments in upgrades and
				maintenance at the Federal Helium Reserve, including—
							(A)well head
				maintenance at the Cliffside Field helium storage reservoir;
							(B)capital
				investments in maintenance and upgrades of facilities that pressurize the
				Cliffside Field helium storage reservoir;
							(C)capital
				investments in maintenance and upgrades of equipment related to the storage,
				withdrawal, transportation, purification, and sale of crude helium at the
				Cliffside Field helium storage reservoir; and
							(D)any other
				scheduled or unscheduled maintenance of the Cliffside Field helium storage
				reservoir and helium pipeline.
							(3)Excess
				fundsAny amounts in the Fund described in paragraph (1) that
				exceed the amounts that the Secretary determines to be necessary to carry out
				paragraph (1) and any contracts negotiated under this Act shall be paid to the
				Treasury and credited against the amounts required to be repaid to the Treasury
				under subsection (a).
						(f)Extraction of
				helium from deposits on Federal landAll amounts received by the
				Secretary from the sale or disposition of helium on Federal land shall be paid
				to the Treasury and credited against the amounts required to be repaid to the
				Treasury under subsection
				(a).
					.
		4.Helium resource
			 assessment, conservation research, and helium-3 separationThe Helium Act is amended by striking
			 section 15 (50 U.S.C. 167m) and inserting the following:
			
				15.Helium gas
				resource assessmentNot later
				than 2 years after the date of enactment of the
				Helium Stewardship Act of 2012,
				the Secretary, acting through the Director of the United States Geological
				Survey, shall—
					(1)in coordination
				with appropriate heads of State geological surveys—
						(A)complete a
				national helium gas assessment that identifies and quantifies the quantity of
				helium, including the isotope helium-3, in each reservoir, including
				assessments of the constituent gases found in each helium resource, such as
				carbon dioxide, nitrogen, and natural gas; and
						(B)make available
				the modern seismic and geophysical log data for characterization of the Bush
				Dome Reservoir;
						(2)in coordination
				with appropriate international agencies and the global geology community,
				complete a global helium gas assessment that identifies and quantifies the
				quantity of the helium, including the isotope helium-3, in each
				reservoir;
					(3)in coordination
				with the Secretary of Energy, acting through the Administrator of the Energy
				Information Administration, complete—
						(A)an assessment of
				trends in global demand for helium, including the isotope helium-3;
						(B)a 10-year
				forecast of domestic demand for helium across all sectors, including scientific
				and medical research, manufacturing, space technologies, cryogenics, and
				national defense; and
						(C)an inventory of
				medical, scientific, industrial, commercial, and other uses of helium in the
				United States, including Federal and commercial helium uses, that identifies
				the nature of the helium use, the amounts required, the technical and
				commercial viability of helium recapture and recycling in that use, and the
				availability of material substitutes wherever possible; and
						(4)submit to the
				Committee on Energy and Natural Resources of the Senate and the Committee on
				Natural Resources of the House of Representatives a report describing the
				results of the assessments required under this paragraph.
					16.Low-Btu gas
				separation and helium conservation research and development
					(a)AuthorizationThe
				Secretary of Energy shall support programs of research, development, commercial
				application, and conservation (including the programs described in subsection
				(b))—
						(1)to expand the
				domestic production of low-Btu gas and helium resources;
						(2)to separate and
				capture helium from natural gas streams at the wellhead; and
						(3)to reduce the
				venting of helium and helium-bearing low-Btu gas during natural gas exploration
				and production.
						(b)Programs
						(1)Membrane
				technology researchThe Secretary of Energy, in consultation with
				other appropriate agencies, shall support a civilian research program to
				develop advanced membrane technology that is used in the separation of low-Btu
				gases, including technologies that remove helium and other constituent gases
				that lower the Btu content of natural gas.
						(2)Helium
				separation technologyThe Secretary of Energy shall support a
				research program to develop technologies for separating, gathering, and
				processing helium in low concentrations that occur naturally in geological
				reservoirs or formations, including—
							(A)low-Btu gas
				production streams; and
							(B)technologies that
				minimize the atmospheric venting of helium gas during natural gas
				production.
							(3)Industrial
				helium programThe Secretary of Energy, working through the
				Industrial Technologies Program of the Department of Energy, shall carry out a
				research program—
							(A)to develop
				low-cost technologies and technology systems for recycling, reprocessing, and
				reusing helium; and
							(B)to develop
				industrial gathering technologies to capture helium from other chemical
				processing, including ammonia processing.
							17.Helium-3
				separation
					(a)Interagency
				cooperationThe Secretary shall cooperate with the Secretary of
				Energy, or a designee, on any assessment or research relating to the extraction
				and refining of the isotope helium-3 from crude helium at the Federal Helium
				Reserve or along the helium pipeline system, including—
						(1)gas
				analysis;
						(2)infrastructure
				studies; and
						(3)cooperation with
				private helium refiners.
						(b)Feasibility
				studyThe Secretary, in consultation with the Secretary of
				Energy, or a designee, may carry out a study to assess the feasibility of
				establishing a facility to separate the isotope helium-3 from crude helium
				at—
						(1)the Federal
				Helium Reserve; or
						(2)an existing
				helium separation or purification facility connected to the helium pipeline
				system.
						(c)ReportNot
				later than 1 year after the date of enactment of the
				Helium Stewardship Act of 2012,
				the Secretary shall submit to the Committee on Energy and Natural Resources of
				the Senate and the Committee on Natural Resources of the House of
				Representatives a report that contains a description of the results of the
				assessments conducted under this
				section.
					.
		5.MiscellaneousSection 102 of the Soda Ash Royalty
			 Reduction Act of 2006 (30 U.S.C. 262 note; Public Law 109–338) is amended by
			 striking 5-year and inserting 7-year.
		
